DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11-14, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2017/0371376) in view of Kim (US 2017/0005077). 
claims 1 and 24, Chung teaches a stretchable display panel (100, [0042] – [0043], fig. 1) comprising: a first substrate (110) that is flexible ([0043]) and having an active area (DA), a non-active area (NDA) adjacent to the active area, and a pad area (A2) extending from a side of the non-active area ([0045] – [0047]); a plurality of second devices (pixels PX and drivers 120 and 140) spaced apart from each other on the first substrate (Fig. 1), the plurality of second devices including a first set (120 and 140) disposed in the non-active area (NDA) and the a second set (PX) spaced apart from each other on the first substrate, the second set being disposed in the active area (DA, fig. 1, [0049] and [0051]); and connecting lines (ELn, SLn, DLn) electrically connecting pads disposed on the second substrates adjacent to each other of the plurality of second substrates ([0048]).
Chung does not teach the plurality of second devices is a plurality of second substrates. However, in the same field of endeavor, Kim teaches a plurality of second substrates (32) spaced apart from each other on a first substrate (44) containing devices such as LEDs (24, [0056]) and driver circuitry ICs (16, [0047]) ([0056], [0057], [0072]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to fabricate the device of Chung using the second substrate of Kim so as to protect sensitive devices on a bendable substrate, thus solving the problem of stress-induced failures (Kim, [0004]). Basically, the control circuitry is located in the non-display area and implemented as ICs, thus they would have a substrate. The LEDs are implemented with a 
As to claim 2, Chung in view of Kim further teach a third set (130) of the plurality of second substrates disposed in the pad area (Chung, Fig. 1, [0042]).
As to claim 4, Chung in view of Kim further teach the pad area (A2) includes a first pad area (PT2) where only the first substrate is disposed and a second pad area (PT4) where the third set of the plurality of second substrates are disposed (fig. 1).
As to claim 11, Chung in view of Kim further teach the first substrate and the second substrates have different elastic modulus, and an elastic modulus of the second substrates is higher than an elastic modulus of the first substrate (Kim, [0057], [0068], [0069]).
As to claim 12, Chung in view of Kim further teach the connecting lines are straight (Kim, fig. 6).
As to claim 13, Chung in view of Kim further teach the connecting lines are curved (Kim, fig. 7).
As to claim 14, Chung in view of Kim are silent on the type of gate driving circuitry used to implement the gate driver. However, a Gate In Panel (GIP) type gate driving circuit is known in the art and would have been obvious to use so as to use an industrially tested and accepted driving circuit.
claim 16, Chung in view of Kim further teach the connecting line comprises a base polymer and conductive particles, and the base polymer is disposed in a single layer on the first substrate ([0065] and [0070], figs. 8 and 9).

Allowable Subject Matter
Claims 18-23 are allowed and claims 3, 5-10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 3, the prior art fails to teach the first set of the plurality of second substrates disposed in the non-active area and the third set of the plurality of second substrates disposed the pad area are arranged in rows and columns that correspond to rows and columns of the second set of the plurality of second substrates disposed in the active area.
As to claims 5, 6, and 8-10, the prior art fails to teach, the first substrate that is disposed between adjacent second substrates of the third set of the plurality of second substrates disposed in the second pad area has a shape of which the width gradually decreases toward an outermost side of the first substrate (cl. 5) and a bending line is defined between the first pad area and the second pad area, and the second pad area 
As to claim 7, the prior art fails to teach a dummy pixel on at least one of the first set of plurality of second substrates disposed in the non-active area, and the at least one second substrate having the dummy pixel has different shape from others of the second substrates disposed in the non-active area that do not have a dummy pixel positioned thereon.
As to claim 15, the prior art fails to teach the GIP type gate driving circuit includes a plurality of stages, and the plurality of stages is disposed to correspond to rows in which the second substrates disposed in the active area.
As to claim 17, the prior art fails to teach the pad area and/or the non-active area include an area in which the second substrates have an area ratio of a deviation of less than 10% from that of the second substrates in the active area.
As to claims 18-23, the prior art fails to teach a stretchable display panel comprising: a flexible substrate including a first area and a second area and being able to stretch and contract in a first direction and a second direction different from the first direction; a plurality of rigid substrates spaced apart from each other in the first area; and connecting lines disposed in the second area adjacent to the first area and connecting adjacent rigid substrates of the plurality of rigid substrates, wherein the first area and the second area are alternately disposed in the first direction or the second direction.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
1/4/21